Citation Nr: 0013735	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  98-13 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty service from July 1970 to 
September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision 
rendered by the Department of Veteran Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri, which denied the benefit 
sought on appeal.


FINDING OF FACT

The evidence of record supports the veteran's claim that his 
intermittent tinnitus stems from noise exposure in service.


CONCLUSION OF LAW

Intermittent tinnitus is the result of noise exposure 
incurred during service.  38 U.S.C.A. §§ 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers intermittent tinnitus 
due to hazardous noise exposure during service.

The law provides that a veteran is entitled to service 
connection for a disability resulting from a disease or 
injury incurred or aggravated while in service.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  However, the 
threshold question that must be answered in this case is 
whether the veteran has presented well-grounded claims for 
service connection.  A well-grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If the evidence presented by the veteran fails to 
meet this threshold level of sufficiency, no further legal 
analysis need be made as to the merits of the claim.  See 
Boeck v. Brown, 6 Vet. App. 14, 17(1993).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Service personnel records show that the veteran served for 20 
years in the Air Force.  His primary specialties involved 
aircraft armament systems.  His decorations include, but are 
not limited to, the Vietnam Service Medal with two Bronze 
Stars, the Presidential Unit Citation, the Republic of 
Vietnam Gallantry Cross with Device, and the Republic of 
Vietnam Campaign Medal.

The Board notes that 38 U.S.C.A. § 1154(b) (West 1991) 
states, in pertinent part, that in any case where a veteran 
is engaged in combat during active service, lay or other 
evidence of service incurrence of a combat related disease or 
injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence during 
service, and, to that end, VA shall resolve every reasonable 
doubt in favor of the veteran.  

The veteran's service medical records (SMRs) reveal that the 
veteran regularly underwent audiological testing throughout 
his period in service, in part to monitor the effect of 
hazardous noise exposure on the veteran due to the nature of 
his duties.  Indeed, the veteran was instructed to wear 
hearing protection.  Nevertheless, bilateral high frequency 
hearing loss was diagnosed at various times during service.  
Of particular interest for the issue at bar is a May 1988 
audiogram, which noted that "[d]ue to tinnitus (ringing in 
the ears) during testing, it was difficult to get an accurate 
recording." 

The relevant post-service medical evidence begins with a 
February 1996 VA audiological examination report, which noted 
that tinnitus was absent; the diagnosis was bilateral high 
frequency sensorineural hearing loss of apparent cochlear 
origin.  A September 1996 VA audiological examination report, 
although finding bilateral mild and moderate hearing loss, 
did not note the presence or absence of tinnitus.  A private 
June 1997 audiological examination report revealed that the 
veteran suffered from a moderate high pitch hearing loss in 
the left ear and moderately severe hearing loss for high 
pitch sounds in the right ear; there was no mention of the 
presence or absence of tinnitus.

The Board observes that pursuant to an April 1996 RO rating 
decision, the veteran was granted service connection for 
right ear hearing loss and assigned a noncompensable 
disability rating. 

The Board finds that the evidence of record is sufficient to 
well-ground the veteran's claim of entitlement to service 
connection for tinnitus within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the claim is plausible; meritorious on 
its own or capable of substantiation.  Grivois, 6 Vet. App. 
at 140 (1994); Murphy, 1 Vet. App. at 81 (1990).  

Turning to the merits of the case, the Board also finds that 
the evidence of record is sufficient to establish service 
connection for tinnitus.  As has already been pointed out, 
the veteran is currently service-connected for right ear 
hearing loss.  Moreover, it is conceded that the veteran was 
exposed to acoustic trauma during service by the nature of 
his duties.  As such, the Board finds that the evidence is at 
least in equipoise as to whether the veteran's tinnitus is 
causally or etiologically related to his exposure to 
excessive noise during service.  The Board is aware that the 
veteran's tinnitus may occur intermittently.  There can be 
much subjectivity in tinnitus.  That some of the audiologists 
do not even mention it, positively or negatively, should not 
weigh adversely against the veteran when he says he has it.  
The service medical records clearly indicate he has it.  
Accordingly, service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.303; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing monetary 
awards. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

